Morphy, J.,

delivered the opinion of the court.
This suit is to recover damages from the defendants, as owners of the tow-boat Hudson, on the ground that, owing to the gross neglect, carelessness, and want of skill in the management of the officers on board of said boat, she came in collision with, and run foul of the steamer Semaphore, owned by plaintiff. Defendants aver that the collision took place through the fault and mismanagement of the persons having the command of the Semaphore, and that no blame can be imputed to their agents. The cau.se was submitted to an intelligent jury, who brought in a verdict for the plaintiff After an unsuccessful effort to obtain a new trial, defendants appealed.
We find, in the record submitted to us without argument, a bill of exceptions, which presents the only point in the cause. A commission, offered in evidence by plaintiff, was objected to, on the ground that two witnesses had been sworn and examined together, by the magistrate, who executed the commission, instead of being sworn and examined . i , T , , . , - . separately and apart. It would, certainly, have been more regular and consonant with established practice to have examined the witnesses in the latter way; but we are aware of , . . . . . . . . no law prohibiting a joint examination, when it can be done conveniently and without confusion, as in the present case, where only two witnesses were to answer a few questions touching the same occurrence, which they had both witnessed. At all events, this irregularity, if it be one of any moment, has worked no injury to the defendants, because the material facts stated in that examination have been testified to by other witnesses, whose testimony stands uncon-tradicled and unobjected to.
On the merits, the small portion of the evidence reduced to writing, although fourteen witnesses appear to have been sworn, inclines us to adopt the view which the jury has taken of this controversy.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.